DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 42 are objected to because of the following informalities. Two different claims are numbered 42.  The claims are sequentially renumbered. Claim 42 second occurrence renumbered claim 43 and claim 45 renumbered claim 46. Appropriate correction is required including dependencies to match renumbered claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 44 [old 43] is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites “a fin stub below the fin or nanowire” in lines 3 and 9. One cannot ascertain if it is a same fin stub or a different fin stub.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (US 2016/0133746).

    PNG
    media_image1.png
    313
    405
    media_image1.png
    Greyscale

(Claim 44) Su et al. teach an integrated circuit (IC) comprising:
a fin or nanowire (130) comprising at least 75% germanium by atomic percentage (paragraph 33);
a fin stub (116’) below the fin or nanowire;
a gate structure (152/154) on at least top and sides of the fin or nanowire, the gate structure including a gate dielectric (152) and a gate electrode (154);

a fin stub (116’) below the fin or nanowire (130), and also below the source region and drain region top of 130); and
an isolation structure (118/120) comprising a first portion (120) of insulator material and a second portion (118) of insulator material, the first portion (118) of the isolation structure adjacent the at least one of the source region (106) and the drain region (130),
the second portion (118) of the isolation structure between the at least one of the source region and the drain region (top of 106) and the first portion (120) of the isolation structure,
wherein the second portion (118, SION) of the isolation structure includes at least one element (nitrogen) not included in the first portion (120, SiO) of the isolation structure, and
wherein the second portion (120) of the isolation structure is on opposing sidewalls of the fin stub (116’).
(Claim 45) Su et al. teach wherein the at least one element that is included in the second portion but not included in the first portion is at least one of carbon, nitrogen, hafnium, or aluminum.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 – 28, 31, 35 – 38, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2016/0133746) in view of Cheng et al. (US 2015/0364603).
(Claim 26) Su et al. teach integrated circuit (IC) comprising:
a body of semiconductor material (106, paragraph 21) including 50% and other concentrations of germanium by atomic percentage (paragraph 16);
a gate structure (152/154) on the body, the gate structure including a gate dielectric (152) and a gate electrode (154);
a source region (106) and a drain region (106) both adjacent to the body such that the body is between the source and drain regions (fig. 1), at least one of the source region and the drain region including n-type impurity (paragraph 42, NMOS FinFET, 200, for the benefit of controlling the tensile strain);
a shallow trench isolation (STI) region (120) adjacent the at least one of the source region and the drain region; and
a layer of insulation material (118) between the at least one of the source region and the drain region and the STI region (120), wherein the layer of insulation material  (118, SiON) is distinct from the STI region (120, SiO).
Sue et al. lack wherein the germanium is at least 75% germanium by atomic percentage.
However, Cheng et al. teach wherein the germanium (fig. 11 #7b) is at least 75% germanium by atomic percentage for an n-type FinFET (paragraph 104) for the benefit of controlling the tensile strain.

(Claim 27) Su et al. teach wherein the body (106) further includes at least one of silicon, indium, gallium, arsenic, antimony, and nitrogen (paragraph 32, n-type).
(Claim 28) Su et al. lack wherein the germanium concentration of the body is 98 atomic percent or more.
However, Cheng et al. teach wherein the germanium concentration of the body is 98 atomic percent or more (paragraph 104) for the benefit of controlling the tensile strain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of controlling the tensile strain.
 (Claim 31) Su et al. teach wherein the layer of insulation (118) material includes silicon nitride (paragraph 22).
 (Claim 35) Su et al. teach wherein the layer of insulation material (118 at bottom of STI) is further between the STI region and an underlying substrate.
(Claim 36) Su et al. lack wherein in addition to the n-type impurity, the source region and drain region are compositionally distinct from the body, the source region and drain region including at least one of silicon and germanium.
However, Cheng et al. teach wherein in addition to the n-type impurity, the source region and drain region (fig. 11 #13b) are compositionally distinct from the body 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of inducing the tensile strain.
(Claim 37) Su et al. lack wherein in addition to the n-type impurity, the source region and drain region are compositionally different from the body, the source region and drain region further including at least one of silicon, indium, gallium, arsenic, antimony, and nitrogen.
However, Cheng et al. teach wherein in addition to the n-type impurity, the source region and drain region (fig. 11 #13b) are compositionally different from the body (7b), the source region and drain region further including at least one of silicon, indium, gallium, arsenic, antimony, and nitrogen for the benefit of inducing tensile strain (paragraph 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of inducing the tensile strain.
(Claim 38) Su et al. teach wherein the n-type impurity is phosphorous or arsenic (paragraph 42).
 (Claim 41) Su et al. teach an integrated circuit (IC) comprising:
a body of semiconductor (106) material including 50% and other concentrations of germanium by atomic percentage (paragraph 16);

a source region (106) and a drain region (106) both adjacent to the body such that the body is between the source and drain regions, at least one of the source region and the drain region including n-type impurity (paragraph 42, NMOS FinFET, 200, for the benefit of controlling the tensile strain); and
an isolation structure (118/12) comprising a first portion of insulator material (120, silicon oxide, paragraph 23) and a second portion of insulator material (118, silicon oxynitride),
the first portion (120) adjacent the at least one of the source region and the drain region, the second portion (118) between the at least one of the source region and the drain region and the first portion,
wherein the second portion (118) includes at least one element (nitrogen) not included in the first portion.
Sue et al. lack wherein the germanium is at least 75% germanium by atomic percentage.
However, Cheng et al. teach wherein the germanium (fig. 11 #7b) is at least 75% germanium by atomic percentage for an n-type FinFET (paragraph 104) for the benefit of controlling the tensile strain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of controlling the tensile strain.
(Claim 42) Su et al. teach wherein the at least one element (nitrogen) that is included in the second portion (#118, SiON, paragraph 22) of the isolation structure but not included in the first portion (#120, SiO, paragraph 23) of the isolation structure is at least one of carbon, nitrogen, hafnium, or aluminum.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2016/0133746) in view of Liu et al. (US 2015/0021702).
(Claim 32) Su et al. lack wherein the layer of insulation material includes hafnium oxide.
However, Liu et al. teach wherein the layer of insulation material includes hafnium oxide as art recognized equivalents (paragraph 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references as art recognized equivalents.

Claim 33, 39, 40, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2016/0133746) in view of Diaz et al. (US 2016/0035827).
 (Claim 33) Su et al. lack wherein the layer of insulation material includes aluminum oxide.
However, Diaz et al. teach wherein the layer of insulation material (fig. 31A #2402) includes aluminum oxide as art recognized equivalents (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references as art recognized equivalents.
(Claim 39) Su et al. lack wherein the body is on a fin stub, and the layer of insulation material is on opposing sidewalls of the fin stub as well as opposing sidewalls of the body, and
wherein the at least one of the source region and the drain region is on the fin stub, and
the layer of insulation material is on opposing sidewalls of the fin stub as well as opposing sidewalls of the at least one of the source region and the drain region.
However, Diaz et al. teach wherein the body (fig. 28A #2302U) is on a fin stub (2302m), and the layer of insulation material (fig. 29A #2402) is on opposing sidewalls of the fin stub as well as opposing sidewalls of the body, and
wherein the at least one of the source region and the drain region (fig. 29A #2918) is on the fin stub, and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming raised S/D regions.
(Claim 40) Su et al. lack the IC, further comprising interlayer dielectric (ILD) material on an upper portion of the at least one of the source region and the drain region, and
the ILD material is on an uppermost surface of the layer of insulation material,
wherein the at least one of the source region and the drain region extends above the uppermost surface of the layer of insulation material.
However, Diaz et al. teach the IC, further comprising interlayer dielectric (ILD) material (fig. 30A #3002) on an upper portion of the at least one of the source region and the drain region( 2918), and
the ILD material is on an uppermost surface of the layer of insulation material (2402),
wherein the at least one of the source region and the drain region (2918) extends above the uppermost surface of the layer of insulation material (2402) for the benefit of forming raised S/D regions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming raised S/D regions.
(Claim 43) Su et al. lack the IC, further comprising additional insulator material on an uppermost surface of the at least one of the source region and the drain region, the additional insulation material also on an uppermost surface of the second portion of the isolation structure,
wherein the uppermost surface of the at least one of the source region and the drain region extends above the uppermost surface of the second portion of the isolation structure, the IC further comprising:
a first contact structure at least partially on the source region; and
a second contact structure at least partially on the drain region.
However, Diaz et al. teach the IC, further comprising additional insulator material (fig. 30A #2904) on an uppermost surface of the at least one of the source region and the drain region (2918), the additional insulation material (2904) also on an uppermost surface of the second portion (2402) of the isolation structure,
wherein the uppermost surface of the at least one of the source region and the drain region (2918) extends above the uppermost surface of the second portion (2402) of the isolation structure, the IC further comprising:
a first contact structure at least partially on the source region (not shown, paragraph 59); and
a second contact structure at least partially on the drain region (not shown, paragraph 59) for the benefit of reducing mobility degradation (paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing mobility degradation.
(Claim 46) Su et al. lack the IC, further comprising additional insulator material on an upper portion of the at least one of the source region and the drain region,
the additional insulation material also on an uppermost surface of the second portion of the isolation structure,
wherein the at least one of the source region and the drain region extends above the uppermost surface of the second portion of the isolation structure.
However, Diaz et al. teach the IC, further comprising additional insulator material (fig. 30A #2904) on an upper portion of the at least one of the source region and the drain region (2918),
the additional insulation material (2904) also on an uppermost surface of the second portion (2402) of the isolation structure,
wherein the at least one of the source region and the drain region (2918) extends above the uppermost surface of the second portion (2402) of the isolation structure for the benefit of reducing mobility degradation (paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing mobility degradation.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2016/0133746) in view of Okuno et al. (US 2019/0035691).
(Claim 34) Su et al. lack wherein the thickness of the layer of insulation material is in the range of 1 nanometer to 5 nanometers, the thickness being the distance between the STI region and the at least one of the source region and the drain region.
However, Okuno et al. teach wherein the thickness of the layer of insulation material (fig. 3A #106/108) is in the range of 1 nanometer to 5 nanometers (paragraph 41),
the thickness being the distance between the STI region and the at least one of the source region and the drain region for the benefit of providing a diffusion barrier (paragraph 42, SiN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of providing a diffusion barrier.
Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 12, 2021